Exhibit 10.27

GREAT AMERICAN GROUP, INC.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

 

 

Plan Document

 

 

1. Establishment, Purpose, and Types of Awards. Great American Group, Inc. (the
“Company”) hereby establishes this equity-based incentive compensation plan
(originally established by Alternative Asset Management Acquisition Corp.) to be
known as the “Great American Group, Inc. Amended and Restated 2009 Stock
Incentive Plan” (hereinafter referred to as the “Plan”), for the following
purposes: (a) to enhance the Company’s ability to attract highly qualified
personnel; (b) to strengthen its retention capabilities; (c) to enhance the
long-term performance and competitiveness of the Company; and (d) to align the
interests of Participants with those of the Company’s shareholders.

(a) Effective Date. This Plan shall become effective upon the date adopted by
the Board of Directors of the Company; provided that no Awards shall be granted
hereunder until the Plan has been approved by a vote of a majority of the votes
cast at a duly held meeting of the Company’s shareholders (or by such other
shareholder vote that the Committee determines to be sufficient for the issuance
of Shares and Awards according to the Company’s governing documents and
Applicable Law).

(b) Awards. The Plan permits the granting of the following types of Awards
according to the Sections of the Plan listed here:

 

Section 5    Stock Options Section 6    Share Appreciation Rights (SARs) Section
7    Restricted Shares, Restricted Share Units (RSUs), and Unrestricted Shares
Section 8    Deferred Share Units (DSUs) Section 9    Performance Awards

(c) Appendices. Incorporated by reference and thereby part of the Plan are the
terms set forth in Appendix I.

(d) Effect on Other Plans, Awards, and Arrangements. This Plan is not intended
to affect and shall not affect any stock options, equity-based compensation, or
other benefits that the Company or its Affiliates may have provided, or may
separately provide in the future, pursuant to any agreement, plan, or program
that is independent of this Plan. Notwithstanding the foregoing, effective upon
shareholder approval of this Plan, no further awards shall be granted under the
Pride Capital Group, LLC Phantom Stock Plan.



--------------------------------------------------------------------------------

2. Defined Terms. Terms in the Plan and any Appendix that begin with an initial
capital letter have the defined meaning set forth in Appendix I, unless the
context indicates a different meaning.

3. Shares Subject to the Plan. Subject to adjustment pursuant to Section 13
below, a total of 7,822,000 Shares shall be available for issuance under the
Plan. The Shares deliverable pursuant to Awards shall be authorized, but
unissued Shares, or Shares that the Company otherwise holds in treasury or in
trust. Any Shares subject to an Award that is settled in cash rather than in
Shares, or subject to an Award that expires or is forfeited, cancelled or
otherwise terminated without the issuance of some or all of the Shares subject
to the Award will again be available for future Awards to the extent of such
cash settlement, or non-issuance due to expiration, forfeiture, cancellation or
termination. In addition, previously issued Shares that are not related to a
particular Award (e.g., Shares already owned by a Participant) and Shares
subject to an Award that are tendered or withheld by the Company in payment of
all or part of the exercise price of such Award or in satisfaction of applicable
Withholding Taxes shall be added to the number of Shares available for issuance
under the Plan. Further, and to the extent permitted under Applicable Laws:
(i) the maximum number of Shares available for delivery under the Plan shall not
be reduced by any Shares issued under the Plan through the settlement,
assumption, or substitution of outstanding awards or obligations to grant future
awards in connection with the acquisition by the Company (or an Affiliate of the
Company) of another entity; and (ii) the maximum number of Shares available for
delivery under the Plan shall be increased by the number of shares available for
issuance under any shareholder approved plan of an entity acquired by the
Company or an Affiliate of the Company (as such number has been equitably
adjusted by the Committee to give effect to the acquisition).

4. Eligibility.

(a) General Rule. Awards may only be made to Eligible Persons (as determined for
each Award on its Grant Date). Each Award shall be evidenced by an Award
Agreement that sets forth its Grant Date and all other terms and conditions of
the Award, that is signed on behalf of the Company (or delivered by an
authorized agent through an electronic medium), and that, if required by the
Committee, is signed by the Eligible Person as an acceptance of the Award. The
grant of an Award shall not obligate the Company or any Affiliate to continue
the employment or service of any Eligible Person, or to provide any future
Awards or other remuneration at any time thereafter.

(b) Limits on Individual Awards. During any period of three calendar years, no
Participant may receive Options and SARs under the Plan that relate to more than
10% of the total number of Shares reserved for Awards under Section 3 above as
of the first day of such three-year period, subject to adjustment pursuant to
Section 13 below.

(c) Replacement Awards. Subject to Applicable Laws (including any associated
shareholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition for granting
an Award that an Eligible Person surrender for cancellation some or all Awards
that have previously been granted under this Plan or otherwise. An Award
conditioned upon such surrender may or may not be the same type of Award, may
cover the same (or a lesser or greater) number of Shares as such surrendered
Award, may have other terms that are determined without regard to the terms or
conditions of such surrendered Award, and may contain any other terms that the
Committee deems appropriate. Except in connection with a Change in Control,
Options or SARs with a per Share exercise price (as adjusted pursuant to
Section 13 below) higher than Fair Market Value may not be cancelled under this
Section 4(c) without the approval of the Company’s shareholders.

 

2



--------------------------------------------------------------------------------

5. Stock Options.

(a) Grants. The Committee may grant Options to Eligible Persons pursuant to
Award Agreements setting forth terms and conditions that are not inconsistent
with the Plan, and that may include vesting or other requirements for the right
to exercise the Option; provided that –

(i) the exercise price for Shares subject to purchase through exercise of an
Option shall not be less than 100% of the Fair Market Value of the underlying
Shares on the Grant Date; and

(ii) no Option shall be exercisable for a term ending more than ten years after
its Grant Date.

(b) Method of Exercise. Subject to Section 14 below, Options may be exercised by
the Participant (or his guardian or personal representative) giving notice to
the Company pursuant to procedures established by the Company for the exercise
of Options. Such notice shall state the number of Shares the Participant has
elected to purchase under the Option and the method by which the exercise price
and any applicable Withholding Taxes will be paid. The exercise price and
Withholding Taxes may be paid in cash or check payable to the Company (in U.S.
dollars), or to the extent that the Committee or the terms of an Award Agreement
expressly permit, all or any part of the exercise price or Withholding Taxes may
be satisfied –

(i) by delivery or attestation of Shares (valued at their Fair Market Value)
that are subject to the Option being exercised or that the Participant already
owns;

(ii) by delivery of a properly executed exercise notice with irrevocable
instructions to a broker to deliver to the Company the amount necessary to pay
the exercise price or Withholding Taxes from the sale or proceeds of a loan from
the broker with respect to the sale of Shares or a broker loan secured by
Shares; or

(iii) by a combination of (i) and (ii).

An Award Agreement for an Option may provide that, if, on the date upon which
such Option or any portion thereof is to expire, Fair Market Value exceeds the
per Share exercise price of such Option and if such Option or portion thereof
that will expire is otherwise exercisable, the Option shall be automatically
exercised by delivery or attestation of Shares that are subject to such Option
in satisfaction of the exercise price and any applicable Withholding Taxes.

(c) Exercise of an Unvested Option. The Committee in its sole discretion may
allow a Participant to exercise an unvested Option, in which case the Shares
then issued shall be Restricted Shares having analogous vesting restrictions to
the unvested Option.

 

3



--------------------------------------------------------------------------------

(d) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable following termination of a Participant’s Continuous
Service. Except to the extent an Award Agreement specifically provides
otherwise, an Option shall be exercisable, only to the extent the Participant
was entitled to exercise such Option at the date of terminating Continuous
Service, only until the “Option Termination Date” determined pursuant to the
following table:

 

Reason for terminating Continuous Service    Option Termination Date (i) By the
Company for Cause, or what would have been Cause if the Company had known all of
the relevant facts.    Termination of the Participant’s Continuous Service, or
when Cause first existed if earlier. (ii) Disability of the Participant.   
Within one year after termination of the Participant’s Continuous Service. (iii)
Retirement of the Participant after age 60 with 5 years or more of Continuous
Service.    Within six months after termination of the Participant’s Continuous
Service. (iv) Death of the Participant during Continuous Service or within 90
days thereafter.    Within one year after termination of the Participant’s
Continuous Service. (v) Other than due to Cause or the Participant’s Disability,
Retirement, or Death.    Within 90 days after termination of the Participant’s
Continuous Service.

Notwithstanding the foregoing, in no event may any Option be exercised after the
expiration of the Option term as set forth in the Award Agreement. To the extent
that a Participant is not entitled to exercise an Option at the date of his or
her termination of Continuous Service, or if the Participant (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified in the Award Agreement or above (as
applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards.

(e) Buyout. If a Participant so elects, the Committee may cancel an Option in
exchange for a payment to a Participant in cash, cash equivalents, new Awards,
or Shares, at such time and on such terms and conditions as the Committee shall
have established and communicated to the Participant; provided, however, that,
except in connection with a Change in Control, the per Share exercise price of
any Option cancelled pursuant to this Section 5(e) (as adjusted pursuant to
Section 13 below) shall not be greater than the Fair Market Value of a Share on
such date unless the terms of the cancellation of such Option are approved by
the shareholders of the Company. In addition, but subject to Section 4(c) above
and to any shareholder approval requirement of Applicable Law, if the Fair
Market Value for Shares subject to an Option is more than 33% below their
exercise price for more than 30 consecutive business days, the Committee may
unilaterally terminate and cancel the Option by providing each affected
Participant with either cash or a new Award that has (i) a value equal to that
of the vested portion of the Option being cancelled (with value being uniformly
determined as of the buyout date in accordance with the methodology that the
Company generally uses for financial accounting purposes for its Awards),
(ii) vesting terms not less favorable to the Participant than the Option being
cancelled, and (iii) any other terms and conditions that the Committee may set
forth in the Award Agreement for the new Award; subject, except in connection
with a Change in Control, to shareholder approval of any Awards or program
involving the cancellation of Options in exchange for Option grants having a
lower exercise price.

 

4



--------------------------------------------------------------------------------

(f) Special ISO Provisions. The following provisions shall control any grants of
Options that are denominated as ISOs.

(i) Grants of ISOs. The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Section 424 of
the Code. Each Option that is intended to be an ISO must be designated in the
Award Agreement as an ISO, provided that any Option designated as an ISO will be
a Non-ISO to the extent the Option fails to meet the requirements of Code
Section 422. In the case of an ISO, the Committee shall determine the acceptable
methods of payment on the Date of Grant and it shall be included in the
applicable Award Agreement.

(ii) Maximum Limit. The number of Shares that are available for ISO Awards not
exceed 5,000,000 Shares (as adjusted pursuant to Section 13 of the Plan), and
shall be determined, to the extent required under the Code, by reducing the
number of Shares designated in Section 3 of the Plan by the number of Shares
issued pursuant to Awards, provided that any Shares that are subject to Awards
issued under the Plan and forfeited back to the Plan before an issuance of
Shares shall be available for issuance pursuant to future ISO Awards.

(iii) $100,000 Limit. To the extent that the aggregate Fair Market Value of
Shares with respect to which Options designated as ISOs first become exercisable
by a Participant in any calendar year (under this Plan and any other plan of the
Company or any Affiliate) exceeds U.S. $100,000, such excess Options shall be
treated as Non-ISOs. For purposes of determining whether the U.S. $100,000 limit
is exceeded, the Fair Market Value of the Shares subject to an ISO shall be
determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the U.S. $100,000 limit, the most recently granted Options shall be
reduced first. In the event that Section 422 of the Code is amended to alter the
limitation set forth therein, the limitation of this paragraph shall be
automatically adjusted accordingly.

(iv) Grants to 10% Holders. In the case of an Incentive Stock Option granted to
an Employee who is a Ten Percent Holder on the Grant Date, the term of the
Incentive Stock Option shall not exceed five years from the Grant Date, and the
exercise price shall be at least 110% of the Fair Market Value of the underlying
Shares on the Grant Date. In the event that Section 422 of the Code is amended
to alter the limitations set forth therein, the limitation of this paragraph
shall be automatically adjusted accordingly.

(v) Substitution of Options. Notwithstanding any other provisions of the Plan,
in the event the Company or an Affiliate acquires (whether by purchase, merger
or otherwise) all or substantially all of outstanding capital stock or assets of
another corporation or in the event of any reorganization or other transaction
qualifying under Code Section 424, the Committee may, in accordance with the
provisions of that Section, substitute ISOs for ISOs under the plan of the
acquired company provided (i) the excess of the aggregate Fair Market Value of
the Shares subject to an ISO immediately after the substitution over the
aggregate exercise price of such shares is not more than the similar excess
immediately before such substitution, and (ii) the new ISO does not give
additional benefits to the Participant, including any extension of the exercise
period.

 

5



--------------------------------------------------------------------------------

(vi) Notice of Disqualifying Dispositions. By executing an ISO Award Agreement,
each Participant agrees to notify the Company in writing immediately after the
Participant sells, transfers or otherwise disposes of any Shares acquired
through exercise of the ISO, if such disposition occurs within the earlier of
(i) two years of the Grant Date, or (ii) one year after the exercise of the ISO
being exercised. Each Participant further agrees to provide any information
about a disposition of Shares as may be requested by the Company to assist it in
complying with any applicable tax laws.

6. SARs.

(a) Grants. The Committee may grant SARs to Eligible Persons pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan; provided that:

(i) the exercise price for the Shares subject to each SAR shall not be less than
100% of the Fair Market Value of the underlying Shares on the Grant Date;

(ii) no SAR shall be exercisable for a term ending more than ten years after its
Grant Date; and

(iii) each SAR shall, except to the extent a SAR Award Agreement provides
otherwise, be subject to the provisions of Section 5(d) relating to the effect
of a termination of Participant’s Continuous Service and Section 5(e) relating
to buyouts, in each case with “SAR” being substituted for “Option.”

(b) Settlement. Subject to Section 14 below, a SAR shall entitle the
Participant, upon exercise of the SAR, to receive Shares having a Fair Market
Value on the date of exercise equal to the product of the number of Shares as to
which the SAR is being exercised, and the excess of (i) the Fair Market Value,
on such date, of the Shares covered by the exercised SAR, over (ii) an exercise
price designated in the SAR Award Agreement. Notwithstanding the foregoing, a
SAR Award Agreement may limit the total settlement value that the Participant
will be entitled to receive upon the SAR’s exercise, and may provide for
settlement either in cash or in any combination of cash or Shares that the
Committee may authorize pursuant to an Award Agreement. An Award Agreement for a
SAR may provide that, if, on the date upon which such SAR or any portion thereof
is to expire, the Fair Market Value exceeds the per Share exercise price of such
SAR and if such SAR or portion thereof that will expire is otherwise
exercisable, the SAR shall be automatically exercised and settled pursuant to
this Section 6(b).

(c) SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option and have an exercise price not less than the exercise price of
the related Option. A SAR related to an Option shall entitle the Participant who
holds the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 6(b) above. Any SAR granted in tandem with an ISO will contain such
terms as may be required to comply with the provisions of Code Section 422.

 

6



--------------------------------------------------------------------------------

7. Restricted Shares, RSUs, and Unrestricted Share Awards.

(a) Grant. The Committee may grant Restricted Share, RSU, or Unrestricted Share
Awards to Eligible Persons, in all cases pursuant to Award Agreements setting
forth terms and conditions that are not inconsistent with the Plan. The
Committee shall establish as to each Restricted Share or RSU Award the number of
Shares deliverable or subject to the Award (which number may be determined by a
written formula), and the period or periods of time (the “Restriction Period”)
at the end of which all or some restrictions specified in the Award Agreement
shall lapse and the Participant shall receive unrestricted Shares (or cash to
the extent provided in the Award Agreement) in settlement of the Award. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Committee, including, without limitation, criteria
based on the Participant’s duration of employment, directorship or consultancy
with the Company, individual, group, or divisional performance criteria, Company
performance, or other criteria selection by the Committee. The Committee may
make Restricted Share and RSU Awards with or without the requirement for payment
of cash or other consideration. In addition, the Committee may grant Awards
hereunder in the form of Unrestricted Shares which shall vest in full upon the
Grant Date or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its sole discretion) elect to pay for such
Shares or to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or RSUs, the terms and conditions under which the
Participant’s interest in the Restricted Shares or the Shares subject to RSUs
will become vested and non-forfeitable. Except as set forth in the applicable
Award Agreement or the Committee otherwise determines, upon termination of a
Participant’s Continuous Service for any reason, the Participant shall forfeit
his or her Restricted Shares and RSUs to the extent the Participant’s interest
therein has not vested on or before such termination date; provided that if a
Participant purchases Restricted Shares and forfeits them for any reason, the
Company shall return the purchase price to the Participant to the extent either
set forth in an Award Agreement or required by Applicable Laws.

(c) Certificates for Restricted Shares. Unless otherwise provided in an Award
Agreement, the Company shall hold certificates representing Restricted Shares
and dividends (whether in Shares or cash) that accrue with respect to them until
the restrictions lapse, and the Participant shall provide the Company with
appropriate stock powers endorsed in blank. The Participant’s failure to provide
such stock powers within ten days after a written request from the Company shall
entitle the Committee to unilaterally declare a forfeiture of all or some of the
Participant’s Restricted Shares.

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or of the right to receive Shares underlying
RSUs), the Company shall deliver to the Participant, free from vesting
restrictions, one Share for each surrendered and vested Restricted Share (or
deliver one Share free of the vesting restriction for each vested RSU), unless
an Award Agreement provides otherwise and subject to Section 10 below regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.

 

7



--------------------------------------------------------------------------------

(e) Dividends Payable on Vesting. Whenever Shares are deliverable to a
Participant (or duly-authorized transferee) pursuant to Section 7(d) above as a
result of the vesting of a Restricted Share or RSU Award, the Participant or his
or her duly authorized transferee shall also be entitled to receive, with
respect to each Share then vesting, a number of Shares equal to the sum of –

(i) any per-Share dividends which were declared and paid in Shares to the
Company’s shareholders of record between the Grant Date and the date Shares are
delivered to the Participant pursuant to the particular vesting event for the
Award; and

(ii) the Shares that the Participant could have purchased at their Fair Market
Value on the payment date of any cash dividends if the Participant had received
such cash dividends with respect to each Restricted Share, or Share subject to
an RSU, between the Grant Date and the date Shares are delivered to the
Participant pursuant to the particular vesting event for the Award.

(f) Deferral Elections for RSUs. To the extent specifically provided in an Award
Agreement, a Participant may irrevocably elect, in accordance with Section 8
below, to defer the receipt of all or a percentage of the Shares that would
otherwise be transferred to the Participant upon the vesting of an RSU Award. If
the Participant makes this election: (i) the Company shall credit the Shares
subject to the election, and any associated dividends, to a DSU account
established pursuant to Section 8 below on the date such Shares and any
associated dividends would otherwise have been delivered to the Participant
pursuant to Sections 7(d) and 7(e) above, and (ii) any vesting that would have
occurred within the 12-month period following the date of the Participant’s
election shall occur on the 12-month anniversary of such election, provided that
vesting may occur immediately upon the Participant’s death or Disability if so
provided in the Award Agreement.

(g) Section 83(b) Elections. To the extent expressly permitted by an Award
Agreement or the Committee, a Participant may make an election under Code
Section 83(b) (the “Section 83(b) Election”) with respect to Restricted Shares.
A Participant who has received RSUs may, within ten days after receiving the RSU
Award, provide the Committee with a written notice of his or her desire to make
Section 83(b) Election with respect to the Shares subject to such RSUs. The
Committee may in its discretion convert the Participant’s RSUs into Restricted
Shares, on a one-for-one basis, in full satisfaction of the Participant’s RSU
Award. The Participant may then make a Section 83(b) Election with respect to
those Restricted Shares; provided that the Participant’s Section 83(b) Election
will be invalid if not filed with the Company and the appropriate U.S. tax
authorities within 30 days after the Grant Date of the RSUs replaced by the
Restricted Shares.

8. DSUs.

(a) Grants of DSUs. The Committee may make DSU awards to any Eligible Persons
pursuant to Award Agreements, regardless of whether or not there is a deferral
of compensation, and may permit select Eligible Persons to irrevocably elect, on
a form provided by and acceptable to the Committee (the “Election Form”), to
forego the receipt of cash or other compensation (including the Shares
deliverable pursuant to any RSU Award) and in lieu thereof to have the Company
credit to an internal Plan account a number of DSUs having a Fair Market Value
equal to the Shares and other compensation deferred. These credits will be made
at the end of each calendar quarter (or other period determined by the
Committee) during which compensation is deferred. Unless the Company sends an
Eligible Person a written notice rejecting an Election Form within

 

8



--------------------------------------------------------------------------------

five business days after the Company receives it, an Election Form shall take
effect on the first day of the next calendar year (or on the first day of the
next calendar month in the case of an initial election within 30 days after a
Participant becomes first eligible to defer hereunder) after its delivery to the
Company. Notwithstanding the foregoing sentence, a Participant’s Election Form
will be ineffective with respect to any compensation that the Participant earns
before the date on which the Election Form takes effect. For any Participant who
is subject to U.S. income taxation, the Committee shall only authorize deferral
elections pursuant to Section 8: (i) under written procedures, and using written
election forms, that satisfy the requirements of Code Section 409A, and
(ii) shall only be made by Eligible Persons who are Directors, Consultants, or
members of a select group of management or highly compensated Employees (within
the meaning of the Code).

(b) Vesting. Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to DSUs.

(c) Issuances of Shares. Unless an Award Agreement or the Committee expressly
provides otherwise, the Company shall settle a Participant’s DSU Award, by
delivering one Share for each DSU, in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service ends
for any reason, subject to –

(i) the Participant’s right to elect a different form of distribution, only on a
form provided by and acceptable to the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by, and completed within ten years following, the last day of the
Participant’s Continuous Service; and

(ii) the Company’s acceptance of the Participant’s distribution election form
executed at the time the Participant elects to defer the receipt of Shares or
other compensation pursuant to Section 8(a), provided that the Participant may
change a distribution election through any subsequent election that (I) the
Participant delivers to the Company at least one year before the date on which
distributions are otherwise scheduled to commence pursuant to the Participant’s
initial distribution election, and (II) defers the commencement of distributions
by at least five years from the originally scheduled distribution commencement
date.

Fractional shares shall not be issued, and instead shall be paid out in cash.

(d) Dividends. Unless otherwise provided in an Award Agreement, whenever Shares
are issued to a Participant pursuant to Section 9(c) above, the Participant
shall also be entitled to receive, with respect to each Share issued, a number
of Shares determined in a manner consistent with Section 7(e) above (but by
reference to the period from the Grant Date of the DSU to its settlement through
the issuance of Shares to the Participant).

(e) Emergency Withdrawals. In the event that a Participant suffers an
unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, casualty loss of the
Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant. The

 

9



--------------------------------------------------------------------------------

Committee shall, in its sole and absolute discretion, determine whether a
Participant has a qualifying unforeseeable emergency, may require independent
verification of the emergency, and may determine whether or not to provide the
Participant with cash or Shares. The amount of any distribution hereunder shall
be limited to the amount necessary to relieve the Participant’s unforeseeable
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution. The number of Shares subject to the Participant’s DSU Award
shall be reduced by any Shares distributed to the Participant and by a number of
Shares having a Fair Market Value on the date of the distribution equal to any
cash paid to the Participant pursuant to this Section. For all DSUs granted to
Participants who are U.S. taxpayers, the term “unforeseeable emergency” shall be
interpreted in accordance with Section 409A of the Code, and the term
“dependent” shall be interpreted in accordance with Section 152(a) of the Code.

(f) Unsecured Rights to Deferred Compensation. A Participant’s right to DSUs
shall at all times constitute an unsecured promise of the Company to pay
benefits as they come due. The right of the Participant (or the Participant’s
duly-authorized transferee) to receive benefits hereunder shall be solely an
unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, Shares, or other funds of the
Company.

(g) Termination of Service. For purposes of Section 8 of the Plan, a
Participant’s “Continuous Service” shall only end when the Participant incurs a
“separation from service” within the meaning of Treasury Regulations
§1.409A-1(h). A Participant shall be considered to have experienced a
termination of Continuous Service when the facts and circumstances indicate that
either (i) no further services will be performed for the Company or any
Affiliate after a certain date, or (ii) that the level of bona fide services the
Participant will perform after such date (whether as an Employee, Director, or
Consultant) are reasonably expected to permanently decrease to no more than 25%
of the average level of bona fide services performed by such Participant
(whether as an Employee, Director, or Consultant) over the immediately preceding
36-month period (or full period of services to the Company and its Affiliates if
the Participant has been providing such services for less than 36 months).

9. Performance Awards.

(a) Performance Awards. Subject to the limitations set forth in paragraph
(b) hereof, the Committee may in its discretion grant Performance Awards,
including Performance Units, to any Eligible Person that (i) have substantially
the same financial benefits and other terms and conditions as Options, SARs,
RSUs, or DSUs, and/or (ii) are settled only in cash. A Performance Award is an
Award which is based on the achievement of specific goals with respect to the
Company or any Affiliate or the individual performance of the Participant, or
any combination thereof, over a specified period of time. All Performance Awards
shall be made pursuant to Award Agreements setting forth terms and conditions
that are not inconsistent with the Plan.

(b) Deferral Elections. At any time prior to the date that is both at least six
months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to a Performance Award and at which
time vesting or payment is substantially uncertain to occur, the Committee may
permit a Participant who is a member of a select group of management or highly
compensated employees to irrevocably elect, on a form provided by and acceptable
to the Committee, to defer the receipt of all or a percentage of the cash or
Shares that would otherwise be

 

10



--------------------------------------------------------------------------------

transferred to the Participant upon the vesting of such Award. If the
Participant makes this election, the cash or Shares subject to the election, and
any associated interest and dividends, shall be credited to an account
established pursuant to Section 8 hereof on the date such cash or Shares would
otherwise have been released or issued to the Participant pursuant to this
Section.

(c) Performance Compensation Awards. Subject to the limitations set forth in
Section 9 and in this Appendix II.F., the Committee may, at the time of grant of
a Performance Unit, designate such Award as a “Performance Compensation Award”
(payable in cash or Shares) in order that such Award constitutes “qualified
performance-based compensation” under Code Section 162(m), in which event the
Committee shall have the power to grant such Performance Compensation Award upon
terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of U.S. Code Section 162(m). With respect to
each such Performance Compensation Award, the Committee shall establish, in
writing within the time required under Code Section 162(m), a “Performance
Period,” “Performance Measure(s)”, and “Performance Formula(e)” (each such term
being defined below). A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that the
Performance Measure(s) for such Award is achieved and the Performance
Formula(e) as applied against such Performance Measure(s) determines that all or
some portion of such Participant’s Award has been earned for the Performance
Period. As soon as practicable after the close of each Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Measure(s) for the Performance Period have been achieved and, if so,
determine and certify in writing the amount of the Performance Compensation
Award to be paid to the Participant and, in so doing, may use negative
discretion to decrease, but not increase, the amount of the Award otherwise
payable to the Participant based upon such performance.

(d) Limitations on Awards. The maximum Performance Award and the maximum
Performance Compensation Award that any one Participant may earn in any one
Performance Period shall not together exceed the limitation set forth in
Section 4(b) of the Plan for Shares subject to Awards (or, for Performance Units
to be settled in cash, U.S. $6,000,000).

(e) Definitions.

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

11



--------------------------------------------------------------------------------

(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index):

 

cash flow (before or after dividends)    earnings per share (including, without
limitation, earnings before interest, taxes, depreciation and amortization)
stock price    return on equity stockholder return or total stockholder return
   return on capital (including without limitation return on total capital or
return on invested capital) return on investment    return on assets or net
assets market capitalization    economic value added debt leverage (debt to
capital)    Revenue sales or net sales    Backlog income, pre-tax income or net
income    operating income or pre-tax profit operating profit, net operating
profit or economic profit    gross margin, operating margin or profit margin
return on operating revenue or return on operating assets    cash from
operations operating ratio    operating revenue market share improvement   
general and administrative expenses customer service    new production
introductions product line enhancements    strategic mergers or acquisitions
working capital    Research licensing    Litigation human resources   
information services sales of assets of Affiliates or business units   

Each such measure shall be, to the extent applicable, determined in accordance
with generally accepted accounting principles as consistently applied by the
Company (or such other standard applied by the Committee) and, if so determined
by the Committee, and in the case of a Performance Compensation Award, to the
extent permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles. Performance Measures may vary from Performance
Period to Performance Period and from Participant to Participant, and may be
established on a stand-alone basis, in tandem or in the alternative.

(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

 

12



--------------------------------------------------------------------------------

10. Taxes; Withholding.

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for applicable tax
purposes, including payroll taxes.

(b) Surrender of Shares. If permitted by the terms of an Award Agreement or the
Committee, in its discretion, a Participant may satisfy the minimum statutory
tax withholding and employment tax obligations associated with an Award by
surrendering Shares to the Company (including Shares that would otherwise be
issued pursuant to the Award) that have a Fair Market Value determined as of the
date that the amount of tax to be withheld is to be determined under Applicable
Law.

(c) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of any federal state, province, or local taxes
that may arise in connection with Awards (including, for Participants subject to
taxation in the United States, any taxes arising under Section 409A of the Code,
except to the extent otherwise specifically provided in a written agreement with
the Company). Neither the Company nor any of its employees, officers, directors,
or service providers shall have any obligation whatsoever to pay such taxes, to
prevent Participants from incurring them, or to mitigate or protect Participants
from any such tax liabilities. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment or payments otherwise payable after
the date of the exercise of an Award.

To the extent that the committee determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the effective date of the committee
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Committee may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

 

13



--------------------------------------------------------------------------------

The Plan is intended to be an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give the
ParticipantHolder any rights that are greater than those of a general creditor
of the Company or any Affiliate of the Company.

11. Non-Transferability of Awards.

(a) General. Except as set forth in this Section 11, Awards may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution. The designation of a
death beneficiary by a Participant will not constitute a transfer. An Award may
be exercised, during the lifetime of the holder of an Award, only by such
holder, the duly-authorized legal representative of a Participant who is
Disabled, or a transferee permitted by this Section 11.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Committee may in its discretion provide that an Award may be
transferred, on such terms and conditions as the Committee deems appropriate,
either (i) by instrument to the Participant’s “Immediate Family” (as defined
below), (ii) by instrument to an inter vivos or testamentary trust (or other
entity) in which the Award is to be passed to the Participant’s designated
beneficiaries, or (iii) by gift to charitable institutions. Any transferee of
the Participant’s rights shall succeed and be subject to all of the terms of
this Award Agreement and the Plan. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

(c) Death. In the event of the death of a Participant, any outstanding Awards
issued to the Participant shall automatically be transferred to the
Participant’s Beneficiary (or, if no Beneficiary is designated or surviving, to
the person or persons to whom the Participant’s rights under the Award pass by
will or the laws of descent and distribution).

12. Modification of Awards and Substitution of Options. Within the limitations
of the Plan, the Committee may modify an Award to accelerate the rate at which
an Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards, to accept the cancellation of outstanding Awards to the
extent not previously exercised, or to make any other changes that would be
allowed under the Plan for a new Award. However, except in connection with a
Change in Control or as approved by the shareholders of the Company, the
Committee may not cancel an outstanding Option or SAR whose exercise price per
Share is greater than Fair Market Value at the time of cancellation for the
purpose of reissuing the Option or SAR to the Participant at a lower exercise
price, granting a replacement award of a different type, or exchanging the Award
for a cash payment, or otherwise allow for a “repricing” of Options or SARs
within the meaning of federal securities laws applicable to proxy statement
disclosures. Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect a Participant’s rights
thereunder unless either (i) the Participant provides written consent, or
(ii) before a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant.

 

14



--------------------------------------------------------------------------------

13. Change in Capital Structure; Change in Control; Etc.

(a) Changes in Capitalization. In the event of a Share dividend, Share split, or
combination of Shares, Share exchange, recapitalization, merger in which the
Company is the surviving corporation, spin-off or split-off of an Affiliate,
extraordinary cash dividend or other change in the Company’s capital stock
(including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of capital stock of
the Company), the number and kind of Shares or securities of the Company to be
subject to the Plan and to Awards then outstanding or to be granted, any and all
maximum limits on the number of Shares that may be delivered under the Plan, any
exercise price for Awards, and other relevant provisions shall be equitably
adjusted by the Committee.

(b) Change in Control. In the event of a Change in Control but subject to the
terms of any Award Agreements or any employment or other similar agreement
between the Company or any of its Affiliates and a Participant then in effect,
each outstanding Award shall be assumed or a substantially equivalent award
shall be substituted by the surviving or successor corporation or a parent or
subsidiary of such surviving or successor corporation (the “Successor
Corporation”) upon the consummation of the transaction; provided, however, that
to the extent outstanding Awards are neither being assumed nor replaced with
substantially equivalent Awards by the Successor Corporation, the Committee may
in its sole and absolute discretion and authority, without obtaining the
approval or consent of the Company’s shareholders or any Participant with
respect to his or her outstanding Awards, take one or more of the following
actions (with respect to any or all of the Awards, and with discretion to
differentiate between individual Participants and Awards for any reason):

(i) accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;

(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards (with the Committee determining the amount payable to each Participant
based on the Fair Market Value, on the date of the Change in Control, of the
Award being cancelled, based on any reasonable valuation method selected by the
Committee); or

(iii) terminate all or some Awards upon the consummation of the transaction,
provided that the Committee shall provide for vesting of such Awards in full as
of a date immediately prior to consummation of the Change in Control. To the
extent that an Award is not exercised prior to consummation of a transaction in
which the Award is not being assumed or substituted, such Award shall terminate
upon such consummation.

Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment or other similar agreement between the Company or any of its
Affiliates and a Participant then in effect, in the event a Participant is
Involuntarily Terminated on or within 12 months (or other period either set
forth in an Award Agreement) following a Change in Control, then any Award that
is assumed or substituted pursuant to this Section 13(b) shall accelerate and
become fully vested (and become exercisable in full in the case of Options and
SARs), and any

 

15



--------------------------------------------------------------------------------

repurchase right applicable to any Shares shall lapse in full, unless an Award
Agreement provides for a more restrictive acceleration or vesting schedule or
more restrictive limitations on the lapse of repurchase rights or otherwise
places additional restrictions, limitations and conditions on an Award. The
acceleration of vesting and lapse of repurchase rights provided for in the
previous sentence shall occur immediately prior to the effective date of the
Participant’s Involuntary Termination, unless an Award Agreement provides
otherwise.

(c) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change in Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.

14. Laws and Regulations.

(a) General Rules. This Plan, the grant of Awards, the exercise of Options and
SARs, and the obligations of the Company hereunder (including those to pay cash
or to deliver, sell or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Laws. In the event that any
Shares are not registered under any Applicable Law prior to the required
delivery of them pursuant to Awards, the Company may require, as a condition to
their issuance or delivery, that the persons to whom the Shares are to be issued
or delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.

(b) Black-out Periods. Notwithstanding any contrary terms within the Plan or any
Award Agreement, the Committee shall have the absolute discretion to impose a
“blackout” period on the exercise of any Option or SAR, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws, provided that, if any blackout period occurs, the
term of any Option or SAR shall not expire until the earlier of (i) 30 days
after the blackout period ends or (ii) the Option’s or SAR’s expiration date but
only if within 30 days thereafter the Company makes a cash payment to each
affected Participant in an amount equal to the value of the Option or SAR (as
determined by the Committee) immediately before its expiration to the extent
then vested and exercisable.

(c) No Shareholder Rights. Neither a Participant nor any transferee of a
Participant shall have any rights as a shareholder of the Company with respect
to any Shares underlying any Award until the date of issuance of a share
certificate to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate is issued, except as otherwise specifically provided for in this
Plan.

 

16



--------------------------------------------------------------------------------

(d) Local Law Adjustments and Sub-plans. To facilitate the making of any grant
of an Award under this Plan, the Committee may adopt rules and provide for such
special terms for Awards to Participants who are located within the United
States, foreign nationals, or who are employed by the Company or any Affiliate
outside of the United States of America as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom.
Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans and establish escrow accounts and trusts, and settle Awards in cash in
lieu of shares, as may be appropriate, required or applicable to particular
locations and countries.

15. Termination, Rescission and Recapture of Awards.

(a) Each Award under the Plan is intended to align the Participant’s long-term
interests with those of the Company. Accordingly, to the extent expressly
provided in an Award Agreement, the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred Awards (“Termination”), rescind any
exercise, payment or delivery pursuant to the Award (“Rescission”), or recapture
any Shares (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to an Award (“Recapture”), if the
Participant, during his or her Continuous Service or within one year after the
termination of his or her Continuous Service, engages in activity which:
(i) constitutes a material breach of the terms of any applicable patent,
proprietary information, confidentiality, non-disclosure, intellectual property,
secrecy or other similar agreement between the Participant and the Company or
any of its Affiliates; (ii) constitutes the breach of the terms of any
non-solicitation, non-competition or similar agreement between the Participant
and the Company or any of its Affiliates; or (iii) is materially prejudicial to
the interests of the Company and constitutes a breach of a fiduciary duty to the
Company or its Affiliates.

(b) Within ten days after receiving notice from the Company of any such activity
described in subclauses (i), (ii) or (iii) in Section 15(a) above, the
Participant shall deliver to the Company the Shares acquired pursuant to the
Award, or, if Participant has sold the Shares, the gain realized, or payment
received as a result of the rescinded exercise, payment, or delivery; provided,
that if the Participant returns Shares that the Participant purchased pursuant
to the exercise of an Option (or the gains realized from the sale of such
Shares), the Company shall promptly refund the exercise price, without interest,
that the Participant paid for the Shares. Any payment by the Participant to the
Company pursuant to this Section shall be made either in cash or by returning to
the Company the number of Shares that the Participant received in connection
with the rescinded exercise, payment, or delivery.

(c) Notwithstanding the foregoing provisions of this Section 15, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular Participant or
particular Award shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act or Participant or Award. Nothing in this Section shall be
construed to impose obligations on the Participant to refrain from engaging in
lawful competition with the Company after the termination of employment that
does not violate subclauses (i), (ii) or (iii) of Section 15(a) above.

 

17



--------------------------------------------------------------------------------

(d) All administrative and discretionary authority given to the Company under
this Section shall be exercised by such person or committee (including without
limitation the Committee) as the Committee may designate from time to time.

(e) If any provision within this Section 15 is determined to be unenforceable or
invalid under any Applicable Law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law. Notwithstanding the foregoing, but subject to any contrary terms
expressly set forth in any Award Agreement, this Section 15 shall not be
applicable to any Participant from and after his or her termination of
Continuous Service after a Change in Control.

16. Recoupment of Awards. To the extent expressly provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s shareholders or of any Participant, require that a Participant
reimburse the Company for all or any portion of any Awards granted to him or her
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent—

(a) the granting, vesting, or payment of such Award (or portion thereof) was
predicated upon the achievement of certain financial results;

(b) in the Committee’s view the Participant engaged in fraud or misconduct that
caused a calculation that later proves to be materially inaccurate or partially
caused the need for a material financial restatement by the Company or any
Affiliate; and

(c) a lower granting, vesting, or payment of such Award would have occurred
based upon the conduct described in clause (b) of this Section.

In each instance, the Committee may, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant.

17. Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms, provided that the Board may act in lieu of the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable. In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.

(a) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more executive officers to make Awards to Eligible Persons other than
themselves. The Board may at any time appoint additional members to the
Committee, remove and replace members of the Committee with or without Cause,
and fill vacancies on the Committee however caused.

(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time, and the number of Shares, units, or dollars to be
covered by each Award;

 

18



--------------------------------------------------------------------------------

(ii) to determine, from time to time, the Fair Market Value of Shares;

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vi) to the extent consistent with the purposes of the Plan and without amending
the Plan, to modify, to cancel, or to waive the Company’s rights with respect to
any Awards, to adjust or to modify Award Agreements for changes in Applicable
Law, and to recognize differences in foreign law, tax policies, or customs;

(vii) in the event that the Company establishes for itself, or uses the services
of a third party to establish, an automated system for the documentation,
granting, settlement, or exercise of Award, such as a system using an internet
website or interactive voice response, to implement paperless documentation,
granting, settlement, or exercise of Awards by a Participant may be permitted
through the use of such an automated system; and

(viii) to make all interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

(c) Action by Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by an officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accounts, or any executive compensation consultant
or other professional retained by the Company to assist in the administration of
the Plan.

(d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, and all

 

19



--------------------------------------------------------------------------------

determination the Committee makes pursuant to the Plan shall be final, binding,
and conclusive. The validity of any such interpretation, construction, decision
or finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly made in
bad faith or materially affected by fraud.

(e) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to administering or interpreting the Plan, any Award
or any Award Agreement on behalf of the Company. The Company and its Affiliates
shall pay or reimburse any member of the Committee, as well as any Director,
Employee, or Consultant who in good faith takes action on behalf of the Plan,
for all expenses incurred with respect to the Plan, and to the full extent
allowable under Applicable Law shall indemnify each and every one of them for
any claims, liabilities, and costs (including reasonable attorney’s fees)
arising out of their good faith performance of duties on behalf of the Plan. The
Company and its Affiliates may, but shall not be required to, obtain liability
insurance for this purpose.

18. Governing Law. The terms of this Plan shall be governed by the laws of the
State of Delaware, without regard to its conflicts of law rules.

19. Plan Termination or Amendment.

If not sooner terminated by the Board, this Plan shall terminate at the close of
business on the date ten years after its effective date as determined under
Section 1(a) above. No Awards shall be made under the Plan after its
termination. The Board may amend or terminate the Plan as it shall deem
advisable; provided that no change shall be made that increases the total number
of Shares reserved for issuance pursuant to Awards granted under the Plan
(except pursuant to Section 13 above) unless such change is authorized by the
shareholders of the Company. A termination or amendment of the Plan shall not,
without the consent of the Participant, adversely and materially affect a
Participant’s rights under an Award previously granted to him or her.
Notwithstanding the foregoing, the Committee may amend the Plan to comply with
changes in tax or securities laws or regulations, or in the interpretation
thereof. Furthermore, the Board may not amend the Plan without shareholder
approval to allow for either (i) a “repricing” within the meaning of federal
securities laws applicable to proxy statement disclosures, except a repricing in
connection with a Change in Control or which is otherwise approved by the
shareholders, or (ii) the cancellation of an outstanding Option or SAR whose
exercise price is greater than Fair Market Value at the time of cancellation for
the purpose of reissuing the Option or SAR to the Participant at a lower
exercise price, granting a replacement award of a different type or in exchange
for a cash payment, except a cancellation and reissuance, grant of a replacement
award or cash payment in connection with a Change in Control.

20. Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

21. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

20



--------------------------------------------------------------------------------

Great American Group, Inc.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

 

 

Appendix I: Definitions

 

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, or a Performance Award, or any combination thereof, whether alternative or
cumulative.

“Award Agreement” means any document, whether in writing or through an
electronic medium, setting forth the terms of an Award that has been authorized
by the Committee. The Committee shall determine the form or forms of documents
to be used, and may change them from time to time for any reason, including
different documents as may be appropriate or applicable for particular locations
and countries.

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

“Board” means the Board of Directors of the Company.

“Cause” will have the meaning set forth in any employment agreement between the
Company or any of its Affiliate and the Participant then in effect. In the
absence of such an agreement, “Cause” will exist if the Participant is
terminated from employment or other service with the Company or an Affiliate for
any of the following reasons: (i) the Participant’s willful failure to

 

21



--------------------------------------------------------------------------------

substantially perform his or her duties and responsibilities to the Company or
deliberate violation of a material Company policy; (ii) the Participant’s
commission of any material act or acts of fraud, embezzlement, dishonesty, or
other willful misconduct; (iii) the Participant’s material unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) Participant’s
willful and material breach of any of his or her obligations under any written
agreement or covenant with the Company. The foregoing definition does not in any
way limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

“Change in Control” shall be deemed to have occurred if:

(i) a sale, transfer, or other disposition of all or substantially all of the
assets and properties of the Company is closed or consummated;

(ii) any “person,” “entity” or “group” (within the meaning of
Section 13(d)(3) and 14(d)(2)) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the Company or any majority owned
subsidiary of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities that have the right to vote in the
election of directors generally; provided, however, that the following shall not
constitute a “Change in Control” for purposes of this subclause (ii):

(A) any acquisition directly from the Company (excluding any acquisition
resulting from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities); or

(B) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company;

(iii) during any period of two consecutive years during the term of the Plan,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period but excluding any director whose initial assumption of
office occurred as a result of an actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board of Directors of
the Company; or

(iv) the shareholders of the Company approve a plan or proposal of liquidation
of the Company, or a merger, reorganization, or consolidation involving the
Company is closed or consummated, other than a merger, reorganization, or
consolidation in which holders of the combined voting power of the Company’s
then outstanding securities that have the right to vote in the election of
directors generally immediately prior to such transaction own, either directly
or indirectly, fifty percent (50%) or more of the combined voting power of the
securities entitled to vote in the election of directors generally of the

 

22



--------------------------------------------------------------------------------

merged, reorganized or consolidated entity (or its parent company) immediately
following such transaction in substantially the same proportions among such
holders as immediately prior to such transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 17 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a Reporting
Person, the Committee shall consist of two or more directors who are
“non-employee directors” within the meaning of Rule 16b-3. Unless otherwise
determined by the Board, the Committee shall be the Compensation Committee of
the Board or its successor.

“Company” means Great American Group, Inc., a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (v) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave).

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” shall have the meaning set forth in any employment agreement between
the Company or any of its Affiliates and the Participant then in effect (and
shall include the term “Disability” if that term is so defined in such
employment agreement). In the absence of such an agreement, “Disabled” shall
mean a condition under which a Participant —

 

23



--------------------------------------------------------------------------------

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company or an Affiliate of the Company.

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Employer” means the Company and each Affiliate that employs one or more
Participants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” as of any date (the “Determination Date”) means: (i) the
closing price of a Share on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Global Select Market (collectively, the “Exchange”) on
the Determination Date, or, if shares were not traded on the Determination Date,
then on the nearest preceding trading day during which a sale occurred; or
(ii) if such stock is not traded on the Exchange but is otherwise traded in the
over-the-counter market, the mean between the representative bid and asked
prices for a Share on the Determination Date; or (iii) if subsections (i) or
(ii) do not apply, the fair market value of a Share established in good faith by
the Board or the Committee based on relevant facts and circumstances.

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.

“Incentive Stock Option” or “ISO” means, an Option that qualifies for favorable
income tax treatment under Code Section 422.

“Involuntary Termination” shall mean, to the extent there is an employment
agreement between the Company or any of its Affiliates and a Participant then in
effect and subject to the terms of such employment agreement, a termination of a
Participant’s employment on or after a Change in Control (i) by the Participant
for “Good Reason” (as defined in any such employment agreement), or (ii) by the
Company or its Affiliates without cause or other than upon death or disability
which termination entitles such Participant to accelerated or extended severance
benefits pursuant to his or her employment agreement. In the absence of such an
agreement, “Involuntary Termination” means a termination of a Participant’s
Continuous Service under the following circumstances occurring on or after a
Change in Control: (i) termination without Cause by the

 

24



--------------------------------------------------------------------------------

Company or an Affiliate or successor thereto, as appropriate; or (ii) voluntary
termination by the Participant, if: (1) the Participant voluntarily terminates
Continuous Service within 60 days of one of the following conditions arising
without the Participant’s consent: (A) a material reduction in the Participant’s
job responsibilities, provided that neither a mere change in title alone nor
reassignment to a substantially similar position shall constitute a material
reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 25 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees or Directors; (2) the Participant gives the Company
or an Affiliate written notice of the existence of one or more of the conditions
listed in (A) through (C) within ten days of the initial existence of the
condition; and (3) the Company or Affiliate fails to cure such condition within
30 days following receipt of such written notice by the Participant.

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

“Option” means a right to purchase Shares granted under the Plan, at a price
determined in accordance with the Plan.

“Participant” means any Eligible Person who holds an outstanding Award.

“Performance Awards” mean Awards granted pursuant to Section 9.

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Plan” means this Great American Group, Inc. Amended and Restated 2009 Stock
Incentive Plan (including the Appendices hereto).

“Recapture” and “Rescission” have the meaning set forth in Section 15 of the
Plan.

“Reimbursement” has the meaning set forth in Section 16 of the Plan.

“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.

“Restricted Share” means a Share awarded with restrictions imposed under
Section 7.

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

“Retirement” means a Participant’s termination of employment after age 65.

 

25



--------------------------------------------------------------------------------

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“Share” means an ordinary share, no par value, of the Company, as adjusted in
accordance with Section 13 of the Plan.

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

“Ten Percent Holder” means a person who owns (within the meaning of Code
Section 422) stock representing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company.

“Unrestricted Shares” mean Shares awarded without restrictions pursuant to
Section 7 of the Plan.

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

26



--------------------------------------------------------------------------------

Great American Group, Inc.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

 

  

As approved by the Board of Directors of Alternative Asset

Management Acquisition Corp. (“AAMAC”) on May 12, 2009 and by the shareholders
of Alternative Asset

Management Acquisition Corp. (“AAMAC”) on July 31, 2009, as assumed by Great
American Group, Inc. on July 31, 2009 and as amended and restated by resolution
of the Board of Directors of Great American Group, Inc. on August 19, 2009.